DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09/15/2020.
Claims 2, 7, 10 and 18 are amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system Claims 1 and 16.  Claim 10 recites the limitations of:
A method for self-authenticating a customer at an automated teller machine ("ATM"), the method comprising:

after performing the plurality of pre-authentication routines, executing a consensus protocol and establishing a threshold service level and an abbreviated real-time authentication routine for the customer; and
providing the customer access to the ATM at the threshold service level in response to receiving authenticators responsive to the abbreviated real-time authentication routine.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore Claims 1 and 16 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “using a plurality of edge-nodes, performing a plurality of pre-authentication routines based on unsolicited authenticators of a customer; after performing the plurality of pre-authentication routines, executing a consensus protocol and establishing a threshold service level and an abbreviated real-time authentication routine for the customer;” and claim 16 recites “provide a customer access to an ATM product based on a two-factor real- time i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] – [0040] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-9, 11-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 10, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al. (PG PUB US 2015/0302411 A1) hereafter “Boudesen” and further in view of Vermeulen et al. (PAT US 8,654,650 B1) hereafter “Vermeulen”
Regarding claim 1 and 10

A self-authenticating automated teller machine ("ATM") system comprising: a plurality of edge-nodes configured to perform a plurality of pre-authentication routines based on captured unsolicited authenticators of a customer; a consensus protocol configured to See at least Boundesen [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted.  Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM.”) (Note: the user’s phone and the atm are separate edge nodes, that work to authentication the user,)
and an ATM configured to provide the customer access to an ATM product based on the threshold pre-authentication.  [0026] “At block 110, the level of authentication corresponding to the transaction is determined. In particular, it is determined whether the transaction corresponds to a first level of authentication that permits user authentication based on the location (e.g., geographic location) of a transaction being proximate to the location of a mobile device associated with the user.”
However Bondesen does not specifically teach a consensus protocol
However Vermeulen teaches at least at (abstract) “A method and system are disclosed for implementing a distributed lock manager comprising a plurality of nodes that coordinate with one another to maintain a shared state by agreeing to transitions using a distributed consensus protocol and applying those agreed to transitions. A given node of the system periodically propagates a local time from a local clock of the given node to the other nodes. When agreeing to a transition, the system associates the transition with the propagated local clock time. The given node later calculates a maximum staleness of the transition based at least on the current time of the node's local clock and the propagated local time associated with the transition.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen  with System for determine node statelessness in a distributed system  of Vermeulen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “to facilitate such synchronization among the multiple concurrent processes of a distributed application, the distributed application may include a lock manager (LM).” (Vermeulen (Col 2 lines 40-42) Therefore, Claims 1, 10, and 15 are obvious over the disclosure of Bondesen and Vermeulen
Regarding claim 2
Bondesen teaches:
The self-authenticating ATM system of claim 1, wherein the ATM product is a first ATM product, the ATM further configured to: generate a real-time authentication routine based on the threshold pre- authentication; and execute the real-time authentication routine before providing the customer access to a second ATM product.  (See at least Bondesen [0043] “That said, other ATM functionality (i.e., transactions) may require additional user authentication. For example, the user may be prompted to enter a PIN before being permitted to withdraw funds in excess of a predefined threshold”)

Regarding claim 3
The self-authenticating ATM system of claim 2, wherein the real-time authentication routine is based on solicited authenticators of the customer.  (See at least Bondesen [0043]  That said, other ATM functionality (i.e., transactions) may require additional user authentication. For example, the user may be prompted to enter a PIN before being permitted to withdraw funds in excess of a predefined threshold

Regarding claim 4
The self-authenticating ATM system of claim 2, the ATM further configured to: detect a presence of the customer within a predetermined distance of the ATM; and the real-time authentication routine is a contactless authentication routine.  (See at least Bondesen [0043] “Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM.”

Regarding claim 6
The self-authenticating ATM system of claim 1, the ATM further configured, based on the threshold pre-authentication, to: determine a service level applied to an ATM session; and provide the customer access to the ATM that is limited by the service level.  (See at least Bondesen [0027] and [0028]: [0027] “In this regard, different types of transactions may correspond to different levels of authentication. Different types of authentication may provide differing degrees of confidence regarding the authentication using such types. For example, if a username by itself is used for a first user authentication, and a username along with a password is used for a second authentication, then the second authentication should provide a higher confidence regarding the authentication because of the additional layer of authentication required. Accordingly, a continuum of authentication may be used to quantify (or dictate) levels of authentication. Likewise, a continuum of functions or transactions permitted may be used to quantify (or dictate) the number or context in which functions or transactions are permitted.” And [0028] “Referring to FIG. 1B, a continuum of authentication 150A is illustrated according to embodiments of the invention. On the left-hand side of the continuum, a "zero authentication" requires no authentication credentials. On the right-hand side of the continuum, a "hard authentication" requires full authentication credentials (e.g., authentication information). This means that it requires the strictest combination of credentials. In between the two extremes, "a soft authentication" requires minimal credentials, moderate credentials or most credentials for various points along the continuum. The continuum generally represents the number of credentials required and/or the relative strength of the credentials required for that point on the continuum. As discussed below with reference to FIG. 1D, the continuum of authentication 150A may be coupled with a functions permitted continuum 150B, first illustrated in FIG. 1C.”

Regarding claim 11 
The method of claim 10, wherein: the plurality of pre-authentication routines provide a first authentication factor; and the abbreviated real-time authentication routine provides a second authentication factor.  (See at least Bondesen  [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted. Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM. That said, other ATM functionality (i.e., transactions) may require additional user authentication. For example, the user may be prompted to enter a PIN before being permitted to withdraw funds in excess of a predefined threshold.”)

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1 and 10 and further in view of Friedman (PG PUB US 2016/0048816 A1)
Regarding claim 8
The self-authenticating ATM system of claim 1, wherein the plurality of edge- nodes are configured to establish the threshold pre-authentication based on a threshold number   (See at least Bondesen [0026] and [0027]: [0026] “At block 110, the level of authentication corresponding to the transaction is determined. In particular, it is determined whether the transaction corresponds to a first level of authentication that permits user authentication based on the location (e.g., geographic location) of a transaction being proximate to the location of a mobile device associated with the user. In other words, the first level of authentication may allow user authentication based on mobile device collocation instead of other types of authentication information, such as a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), or an answer to a security question”.  And [0027] “In this regard, different types of transactions may correspond to different levels of authentication. Different types of authentication may provide differing degrees of confidence regarding the authentication using such types. For example, if a username by itself is used for a first user authentication, and a username along with a password is used for a second authentication, then the second authentication should provide a higher confidence regarding the authentication because of the additional layer of authentication required.”
However Boudesen does not teach facial recognition
However Freidman teaches at [0086] “In a further embodiment, the plurality of consumer characteristics may include at least one of: transaction data for a plurality of payment transactions involving the associated consumer 102, consumer preferences, and purchase behavior. In some embodiments, the plurality of characteristics associated with the user 102 of the ATM 106 may include at least one of : facial recognition characteristics, clothing characteristics, jewelry characteristics, and accessory characteristics. In one embodiment, the identified plurality of characteristics associated with the user 102 of the ATM 106 may not be personally identifiable.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen  with the method for processing payment transaction at an automated teller machine of Friedman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the ATM 106 may analyze the captured image to detect characteristics associated with the consumer 102 that may be suitable for the identification of products to present to the consumer 102. (Friedman [0029] Therefore, Claims 8 are obvious over the disclosure of Bondesen, Vermeulen in view of Friedman. 

Regarding claim 15 
Boudesen does not specifically teach: The method of claim 10, wherein the abbreviated real-time authentication routine comprises facial recognition and does not require the customer to enter a personal identification number to access the ATM.   

However Friedman teaches at least at fig. 9 and [0086] ““In a further embodiment, the plurality of consumer characteristics may include at least one of: transaction data for a plurality of payment transactions involving the associated consumer 102, consumer preferences, and purchase behavior. In some embodiments, the plurality of characteristics associated with the user 102 of the ATM 106 may include at least one of : facial recognition characteristics, clothing characteristics, jewelry characteristics, and accessory characteristics. In one embodiment, the identified plurality of characteristics associated with the user 102 of the ATM 106 may not be personally identifiable.”
(NOTE: the process in figure 9 does not include entering personal information into the atm)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen  with the method for processing payment transaction at an automated teller machine of Friedman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the ATM 106 may analyze the captured image to detect characteristics associated with the consumer 102 that may be suitable for the identification of products to present to the consumer 102. (Friedman [0029] Therefore, Claims 15 are obvious over the disclosure of Bondesen, Vermeulen in view of Friedman. 


Claims 9, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1 and1 0 and further in view of Schuler et al. (PG PUB US 2020/0127812 A1) hereafter “Schuler”
Regarding claim 9

Boudesen does not specifically teach: “The self-authenticating ATM system of claim 1, wherein computing power for executing the consensus protocol is provided by the plurality of edge-nodes.  
However Schuler teaches at least at [0085] The IP network 160 may comprise one or more routers, switches, LANs, WLANs, WANs, access points, or other network infrastructure, including but not limited to, the public Internet. The cloud computing cluster 162 may be comprised of a plurality of computing devices, such as the one set forth in FIG. 2, one or more of which may be executing none, all, or a portion of an electronic digital assistant service or back-end distributed ledger node, sequentially or in parallel, across the one or more computing devices. The one or more computing devices comprising the cloud computing cluster 162 may be geographically co-located or may be separated by inches, meters, or miles, and inter-connected via electronic and/or optical interconnects.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen with the method to establish distributed ledger networks with multiple access levels for an incident of Schuler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “there is a need for an improved technically resilient and secure way to validate, store, and manage agency, personnel, incident, or other types of data records.” (Schuler [0019] Therefore, Claims 9 are obvious over the disclosure of Bondesen, Vermeulen in view of Friedman. 

Regarding claim 12

Boudesen does not specifically teach: “The method of claim 10 further comprising, executing the consensus protocol using computing power provided by a cloud computing environment. “
However Schuler teaches at least at [0085] The IP network 160 may comprise one or more routers, switches, LANs, WLANs, WANs, access points, or other network infrastructure, including but not limited to, the public Internet. The cloud computing cluster 162 may be comprised of a plurality of computing devices, such as the one set forth in FIG. 2, one or more of which may be executing none, all, or a portion of an electronic digital assistant service or back-end distributed ledger node, sequentially or in parallel, across the one or more computing devices. The one or more computing devices comprising the cloud computing cluster 162 may be geographically co-located or may be separated by inches, meters, or miles, and inter-connected via electronic and/or optical interconnects.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen with the method to establish distributed ledger networks with multiple access levels for an incident of Schuler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “there is a need for an improved technically resilient and secure way to validate, store, and manage agency, personnel, incident, or other types of data records.” (Schuler [0019] Therefore, Claims 12 are obvious over the disclosure of Bondesen, Vermeulen in view of Friedman. 

Regarding claim 14
Boudesen does not specifically teach:  The method of claim 10 further comprising recording a result of each pre- authentication routine in a distributed ledger.  
However Schuler teaches at least at [0136] “In some embodiments, each validator node 720 hosts a complete copy of the distributed ledger 740. The nodes 720 together with the distributed ledger 740 may be referred to herein as the " distributed ledger system." In some embodiments, the distributed ledger is a permissioned blockchain (e.g., only authorized devices validate incident-related data records).”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of Bondesen with the method to establish distributed ledger networks with multiple access levels for an incident of Schuler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “there is a need for an improved technically resilient and secure way to validate, store, and manage agency, personnel, incident, or other types of data records.” (Schuler [0019] Therefore, Claims 14 are obvious over the disclosure of Bondesen, Vermeulen in view of Friedman. 


Regarding claim 16
an ATM configured to: provide a customer access to an ATM product based on a two-factor real- time authentication routine; (See at least Bboudesen at [0055] For example, in some embodiments, the transaction machine 300 requires two-factor authentication, such that the user must provide a valid debit card and establish mobile device collocation or enter the correct PIN associated with the debit card in order to authenticate the user to the transaction machine 300.)
capture unsolicited authenticators of the customer; and (See at least Boundesen [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted.   

based on the captured unsolicited authenticators generate a plurality of pre-authentication routines configured to capture the unsolicited authenticators; (See at least Boundesen [0026] –[0028]: [0026] “In other words, the first level of authentication may allow user authentication based on mobile device collocation instead of other types of authentication information, such as a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), or an answer to a security question.” [0027] In this regard, different types of transactions may correspond to different levels of authentication. Different types of authentication may provide differing degrees of confidence regarding the authentication using such types. For example, if a username by itself is used for a first user authentication, and a username along with a password is used for a second authentication, then the second authentication should provide a higher confidence regarding the authentication because of the additional layer of authentication required. Accordingly, a continuum of authentication may be used to quantify (or dictate) levels of authentication. Likewise, a continuum of functions or transactions permitted may be used to quantify (or dictate) the number or context in which functions or transactions are permitted. And [0028] “Referring to FIG. 1B, a continuum of authentication 150A is illustrated according to embodiments of the invention. On the left-hand side of the continuum, a "zero authentication" requires no authentication credentials. On the right-hand side of the continuum, a "hard authentication" requires full authentication credentials (e.g., authentication information). This means that it requires the strictest combination of credentials. In between the two extremes, "a soft authentication" requires minimal credentials, moderate credentials or most credentials for various points along the continuum. The continuum generally represents the number of credentials required and/or the relative strength of the credentials required for that point on the continuum. As discussed below with reference to FIG. 1D, the continuum of authentication 150A may be coupled with a functions permitted continuum 150B, first illustrated in FIG. 1C.”  (NOTE: the number and type of authentication/credentials may vary depending of the strength of the authentication and the transaction to be preformed.) (Note: also see [0030] “For example, one continuum may be moved left or right with respect to the other continuum in order to achieve a different relationship between the functions permitted and the credentials required. Accordingly, for a given coupling, a specific point on continuum 150B provides that a particular function or functions may be permitted given that a specified level of authentication credentials are supplied, as indicated by the corresponding point on continuum 150A.”  
a plurality of edge-nodes configured to perform the plurality of pre- authentication routines and authenticate the captured unsolicited authenticators of the customer;  (See at least Boundesen [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted.  Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM.”) (Note: the user’s phone and the atm are separate edge nodes, that work to authentication the user,)
validate a threshold number of pre-authentication routines performed by the plurality of edge-nodes; and (See at least Boundesen [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted.  Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM.”) (Note: the user’s phone and the atm are separate edge nodes, that work to authentication the user,)

in response to validating the threshold number of pre-authentication routines, reconfigure the ATM to provide the customer access to the ATM based on a single- factor authentication routine. (See at least Boundesen [0026] “At block 110, the level of authentication corresponding to the transaction is determined. In particular, it is determined whether the transaction corresponds to a first level of authentication that permits user authentication based on the location (e.g., geographic location) of a transaction being proximate to the location of a mobile device associated with the user.”
However Boundesen does not specifically teach: “a cloud computing environment configured to”
However Vermeulen teaches at least at (abstract) “A method and system are disclosed for implementing a distributed lock manager comprising a plurality of nodes that coordinate with one another to maintain a shared state by agreeing to transitions using a distributed consensus protocol and applying those agreed to transitions. A given node of the system periodically propagates a local time from a local clock of the given node to the other nodes. When agreeing to a transition, the system associates the transition with the propagated local clock time. The given node later calculates a maximum staleness of the transition based at least on the current time of the node's local clock and the propagated local time associated with the transition.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Proximity to a location as a form of authentication of 

Regarding claim 17
The system of claim 16 wherein the plurality of edge-nodes are configured to capture one or more of the unsolicited authenticators. (See at least Boundesen [0043] “By way of example, the user may request to initiate an ATM session at an ATM. The user's identity may be authenticated by determining that the user's mobile device is collocated with the ATM, and the ATM session is thus permitted.  Within the ATM session, the user may be permitted to complete other transactions, such as viewing an account balance, based on the initial user authentication by determining that the user's mobile device is collocated with the ATM.”) (Note: the user’s phone and the atm are separate edge nodes, that work to authentication the user,)


Conclusion
References cited but not used is Secure Multifactor Authentication Payment System Using NFC by Anirudhan Adukkathayar.  Which teaches a multifactor authentication system that is contactless however Adukkathayar does not teach: a predetermined time window based on a predetermined distance, generate a real-time authentication routine, and receive authenticators responsive to the real time authentication routine before the customer arrives, generate a customer model from unsolicited authenticators and using a plurality of pre-authentication routines to validate the virtual customer model. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693